Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 12/17/2021 in which claims 1-12, 15-24 are pending, claims 19-24 are new, claims 16-18 are withdrawn, and claims 1, 9, and 15 are currently amended. 

Claim Rejections -35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 22 recite “wherein the actuator includes a protrusion on a first end thereof, and wherein the protrusion is radially aligned with an outer race of the bearing when the actuator is in the release position…and radially aligned with an inner race of the bearing when the actuator is in the lockout position” As understood, a radial alignment would constitute the protrusion and actuator being along the same line that is arranged line a ray.  As both the protrusion and actuator extend from the shaft 50, the radial alignment would be understood emanate from the center of the shaft and extend 

    PNG
    media_image1.png
    803
    651
    media_image1.png
    Greyscale


Claim Rejections -35 USC 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections -35 USC 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 13-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yu (U.S. Publication 2007/0074612) in view of Schwaiger et al. (U.S. Publication 2006/0201300), herein referred to as Schwaiger.
In regards to claim 1, Yu discloses a table saw (10) comprising: a table (work support surface) for supporting a workpiece to be cut (fig.3, not numbered); a spindle (33) rotatably coupled to the table about a longitudinal axis (center axis of the spindle) for driving a saw blade (35) extending through an opening (see fig. 3 not numbered; in which saw blade extends) in the table; at least one flange plate (98) coupled for co-rotation with the spindle (33) for clamping the saw blade to the spindle; an actuator (anchoring means 9; fig. 17) movable relative to the spindle (33) between a release position (fig. 17), in which the actuator is disengaged from the spindle, and a lockout position (figs. 18) in which the actuator is engaged with the spindle or the flange plate to prevent rotation of the spindle to facilitate changing the saw blade; and a spring (96) biasing the actuator (9) toward the release position (fig. 17); wherein the actuator is slidable realtive to the spindle along an axis that is transverse relative to a longitudinal 
It is noted that the base 10 has 4 solid sides.  Moreover, Yu discloses that that the blade and the actuator reside in the opening between the walls 53 and 52, in line with the anchor member 86 secured with a fastener 85 or alternatively, the “quick release lock device 4” for quickly releasing or locking the guide member 70 to the follower 60 and for replacing the fastener 85 (paragraph [0064]).   It would not be conceivable that for the “quick release lock device” to be actuated, the casing 50 would first need to be disassembled, as the effect of the quick release would be lost.  Thus it would be understood, that the anchoring means would be accessible through the opening where the blade extends.  However, to the extent that it can be argued that Yu does not explicitly state that the anchoring means can be accessed through the blade opening, attention is further directed to the Schwaiger table saw that also utilizes an arbor lock mounted on the shaft of the saw blade. Schwaiger discloses the use of a throat plate 24b disposed in the blade opening that can be removed from the table in order to provide the operator access to the saw blade, arbor lock and interior of the housing.  As the use of removable throat plates are known in the art for accessing the interior of the saw blade housing as at least demonstrated by Schwaiger, and as the Yu actuator is next to the saw blade within the interior space of the casing 50, it would have been obvious to one having ordinary skill in the art to have provided a removable throat plate on the Yu saw blade, if not already present, to provide the user easy access to the interior of the housing and thus access to the Yu actuator. 

In regards to claim 3, the modified device of Yu discloses teaches that the actuator (9) includes a protrusion (tip) on a first end thereof that is engageable with the spindle (33 at enlarged area 87) when in the lockout position (Fig. 18).
In regards to claim 4, the modified device of Yu discloses that the actuator (9) includes a tab (95) on a second end thereof that is user-manipulable to displace the actuator from the release position (fig. 17) toward the lockout position (Fig 18).
In regards to claim 5, the modified device of Yu discloses wherein the actuator is slidable realtive to the spindle along an axis that is transverse relative to a longitudinal axis (fig. 16) of the spindle (33) and wherein the tab (95) is orientated transverse to the actuator axis ( axis of 9; forms a “T” shape).
In regards to claim 6, the modified device of Yu discloses that the protrusion (tip) is receivable in one of multiple slots (89 “one or more lock depressions” paragraph [0061]) defined in the spindle (33/87) to lock rotation of the spindle (paragraph [0080]).
In regards to claim 13, the modified device of Yu discloses wherein the actuator (9) is positioned underneath the table (see Fig. 16).
In regards to claim 14, the modified device of Yu discloses that the actuator (22) is accessible through the opening in the table (through “kerf plate”, where blade extends).
In regards to claim 15, the modified device of Yu discloses a table saw body comprising: a table (10); a saw unit (35) movably coupled underneath the table, the saw 

It is noted that the base 10 has 4 solid sides.  Moreover, Yu discloses that that the blade and the actuator reside in the opening between the walls 53 and 52, in line with the anchor member 86 secured with a fastener 85 or alternatively, the “quick release lock device 4” for quickly releasing or locking the guide member 70 to the follower 60 and for replacing the fastener 85 (paragraph [0064]).   It would not be conceivable that for the “quick release lock device” to be actuated, the casing 50 would first need to be disassembled, as the effect of the quick release would be lost.  Thus it would be understood, that the anchoring means would be accessible through the opening where the blade extends.  However, to the extent that it can be argued that Yu does not explicitly state that the anchoring means can be accessed through the blade opening, attention is further directed to the Schwaiger table saw that also utilizes an arbor lock mounted on the shaft of the saw blade. Schwaiger discloses the use of a throat plate 24b disposed in the blade opening that can be removed from the table in order to provide the operator access to the saw blade, arbor lock and interior of the housing.  As the use of removable throat plates are known in the art for accessing the interior of the saw blade housing as at least demonstrated by Schwaiger, and as the Yu actuator is next to the saw blade within the interior space of the casing 50, it would have been obvious to one having ordinary skill in the art to have provided a removable throat . 

Claim 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as obvious over Yu (U.S. Publication 2007/0074612) in view of Schwaiger et al. (U.S. Publication 2006/0201300), herein referred to as Schwaiger.
In regards to claim 21 and 24, the modified device of Yu discloses the claimed invention except wherein at least a portion of the tab of the actuator (9) overlaps a bearing of the spindle (33) in a direction perpendicular to the longitudinal axis of the spindle.  As shown below the bearing and tab are offset from each other.  Thus the difference between the modified device of Yu and the claimed invention amount to a change of shape and size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  As both changes of size and shape are known in the art as being an obvious matter of design choice, it would have been obvious to one having ordinary skill in the art to have condensed the spacing between the bearing as identified below and/or increased the size of the tab to of whatever form or shape was desired or expedient, thus minimizing the spacing between the actuator and bearing.



    PNG
    media_image2.png
    603
    816
    media_image2.png
    Greyscale


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as obvious over Yu (U.S. Publication 2007/0074612) in view of Schwaiger et al. (U.S. Publication 2006/0201300), herein referred to as Schwaiger.
As best understood, in regards to claim 22, the modified device of Yu discloses a bracket (coupling member 39) rotatably supporting the spindle (33) relative to the table via a bearing (not numbered; annotated above), wherein the actuator (9) includes a protrusion (tip) on a first end thereof, and wherein the protrusion is radially aligned with an inner race of the bearing when the actuator is in the lockout position (fig. 18).  The modified device of Yu does not disclose that and wherein the protrusion is radially In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as obvious over Yu (U.S. Publication 2007/0074612) in view of Schwaiger et al. (U.S. Publication 2006/0201300), herein referred to as Schwaiger.
In regards to claim 23, the modified device of Yu discloses that a bracket (39) rotatably supporting the spindle (33) relative to the table via a bearing (as annotated) wherein the protrusion is receivable in one of multiple slots defined in the spindle or the flange plate (87) to lock rotation of the spindle, but does not disclose wherein the slots (89) abut the bearing.   The difference between Yu and the claimed invention being a reduction in the space between the enlarged swelling 87 on the spindle and the bearing on the spindle such that space between them was removed (fig. 17). It would have been an obvious matter of design choice to have eliminated the spacing between the bearing and swelling of Yu, since such a modification would have involved a mere change in the size of a component of the spindle, that would not have affected the form or function of the In re Rose, 105 USPQ 237 (CCPA 1955).


Allowable Subject Matter
Claims 7-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 9/20/2021 have been fully considered but they are not persuasive.  The Applicant contends that the actuator is not accessible though the opening in the table.  It is noted that the base 10 has 4 solid sides.  Moreover, Yu discloses that that the blade and the actuator reside in the opening between the walls 53 and 52, in line with the anchor member 86 secured with a fastener 85 or alternatively, the “quick release lock device 4” for quickly releasing or locking the guide member 70 to the follower 60 and for replacing the fastener 85 (paragraph [0064]).   It would not be conceivable that for the “quick release lock device” to be actuated, the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724